Title: General Orders, 2 August 1780
From: Washington, George
To: 


					
						Head Quarters Peekskill Wednesday August 2d 1780
						
							Parole Halifax 
							 C. Signs Kent LymeWatchword Liberty
						
					
					The order of yesterday directing the Troops to move to the New bridge on Croton is suspended; but the troops are to continue preparing for a march and each Division is to report at Headquarters when it is ready—Those that are not ready to day are to report at seven ô clock tomorrow morning the deficiencies and the causes.
					An immediate return is to be made of the proportion of recruits which have formerly served in the Army or otherwise for a continued term of three months and upwards distinguishing the terms they have served and the kind of service whether as continental: state troops or militia.
					Tomorrow ten ô clock a return is to be made to the Adjutant General of all the recruits that have joined the several lines.
					The next day at twelve ô clock an accurate Field return is to be made shewing the number of men we may absolutely employ in time of action excluding any little Guards which must necessarily remain for any particular purpose and which must ever be composed of the Invalids or men least capable of Field duty—This return will also shew in seperate columns such men as are unfit for action, wanting Clothes or Arms though it is hoped there will be few of the former description and none of the latter as there are a sufficiency of arms on the ground to supply our present wants. The officers will exert themselves to call in all detachments.
					As there is a very great scarcity of bayonet belts and scabbards the General directs that the troops keep their bayonets constantly fix’d

except when cleaning as well in camp as on every kind of duty whatever with arms—This is to be considered as a standing order.
					The Men in the Corps of Sappers and Miners are to be furnished with good french arms and accoutrements from the regiments respectively from which they were drafted.
					Lieutenant Welch of the Corps of Sappers & Miners is appointed Quarter master to the same.
				